Case 1:20-cv-02956-KLM Document 1 Filed 09/30/20 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

                    1:20-cv-02956
Civil Action No. _________________________

MICHELLE WOODWARD,

     Plaintiff,

v.

I.Q. DATA INTERNATIONAL, INC.,

     Defendant.

                                            COMPLAINT

        NOW COMES Michelle Woodward (“Plaintiff”), by and through her undersigned

attorneys, complaining as to the conduct of I. Q. Data International, Inc. (“Defendant”) as follows:

                                      NATURE OF THE ACTION

     1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.

                                     JURISDICTION AND VENUE

     2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States.

     3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the District of Colorado and Plaintiff resides in this district.

                                               PARTIES

     4. Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term is defined

by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).




                                                    1
Case 1:20-cv-02956-KLM Document 1 Filed 09/30/20 USDC Colorado Page 2 of 5




   5. Defendant is a third party debt collection service with its principal place of business located

at 21222 30th Drive, Suite 120, Bothell, Washington 98028. Defendant regularly collects upon

consumers located within the state of Colorado.

                             FACTS SUPPORTING CAUSES OF ACTION

   6. On or around July 16, 2020, Plaintiff incurred a debt of approximately $725.00 relating to

an apartment lease (“subject debt”). Defendant acquired the rights to collect the defaulted subject

debt.

   7. On or around September 23, 2020, Defendant began placing collection calls to Plaintiff’s

cellular telephone number (505) XXX-7065, in an attempt to collect on an alleged subject debt.

   8. Plaintiff is and always has been the sole subscriber, owner, possessor, and operator of the

cellular telephone number ending in 7065.

   9. Upon answering Defendant’s call, Plaintiff was informed that defendant was attempting to

collect the defaulted subject debt. Plaintiff provided her new address to send any written

correspondence, but ended the call when she informed them she was unable to handle the debt at

the time.

   10. On or around September 23, 2020, Plaintiff returned Defendant’s call in good faith to

initiate a payment plan agreement. Defendant refused to agree to a plan and told Plaintiff that she

has until 4:00 PM on that day to either pay the balance in full, or accrue a 15% daily interest fee.

   11. Despite Defendant’s false threat, Defendant had no right to add a daily interest rate either

by operation of law or by way of the underlying credit contract.

   12. Defendant has used numerous phone numbers to place collection calls to Plaintiff’s cellular

phone number, including but not limited to (505) 273-4711.




                                                  2
Case 1:20-cv-02956-KLM Document 1 Filed 09/30/20 USDC Colorado Page 3 of 5




   13. Upon information and belief, it may have also used other phone numbers to place calls to

Plaintiff’s cellular phone.

   14. Defendant intentionally made false representations and used misleading means to attempt

to collect upon the subject debt. These methods only served to worry and confuse Plaintiff in hopes

that he would make payment on the subject debt.

   15. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

resulting in expenditure of assets.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   16. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   17. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

   18. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail, the telephones, and

credit reporting to collect defaulted accounts allegedly owed to a third party.

   19. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was allegedly in default. 15 U.S.C. §1692a(6).

   20. Defendant used credit reporting to attempt to collect the subject debt and, as such, engaged

in “communications” as defined in FDCPA §1692a(2).

   21. Defendant violated 15 U.S.C. §§1692e, e(2), e(10), f, and f(1) through its unlawful debt

collection practices.

       a. Violations of FDCPA § 1692e

   22. Defendant violated §1692e by using false, deceptive, and misleading representation in

connection to collection of the subject debt.



                                                 3
Case 1:20-cv-02956-KLM Document 1 Filed 09/30/20 USDC Colorado Page 4 of 5




   23. Defendant violated §1692e(2) when it falsely represented that Plaintiff would have to pay

the debt by 4:00 PM on that date, or she would start to accrue astronomical daily interest of 15%.

Despite Defendant’s false threat, Defendant had no right to add a daily interest rate either by

operation of law or by way of the underlying credit contract.

   24. Defendant violated §1692e(10) by making false representations and employing deceptive

means to induce Plaintiff into paying the subject debt. In order to secure payment of the subject

debt, Defendant led Plaintiff to believe that if she did not pay the full amount by 4:00 PM, that she

would accrue interest of 15% a day. Plaintiff pleaded with Defendant to enter a payment plan

agreement, and Defendant falsely told Plaintiff that she had no option but to pay the debt in full.

Such false representations and deceptive means to collect the subject debt were used to coerce

Plaintiff into paying the subject debt. Despite Defendant’s false threat, Defendant had no right to

add a daily interest rate either by operation of law or by way of the underlying credit contract.

       a. Violations of FDCPA § 1692f

   25. Defendant violated §1692f and f(1) when it unfairly and unconscionably attempted to

collect on a debt by continuously informing Plaintiff that she would have to pay the debt in full,

or that she would accrue a daily interest rate of 15%. Plaintiff attempted to enter a fair payment

plan agreement, as she was unable to immediately satisfy the subject debt. Defendant refused to

make any agreement with Plaintiff. These means employed by Defendant only served to worry

and confuse Plaintiff.

   26. As an experienced debt collector, Defendant knew or should have known the ramifications

of utilizing deceptive and harassing collection activity in effort to collect the subject debt.

   27. Upon information and belief, Defendant systematically attempts to collect debts through

harassing conduct and has no procedures in place to assure compliance with the FDCPA.



                                                   4
Case 1:20-cv-02956-KLM Document 1 Filed 09/30/20 USDC Colorado Page 5 of 5




   28. As stated above, Plaintiff was severely harmed by Defendant’s conduct.


WHEREFORE, Plaintiff MICHELLE WOODWARD respectfully requests that this Honorable
Court:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.

Plaintiff demands trial by jury.

Dated: September 30, 2020                                 Respectfully Submitted,

                                                          /s/ Marwan R. Daher
                                                          /s/ Omar T. Sulaiman
                                                          /s/ Alexander J. Taylor
                                                          Marwan R. Daher, Esq.
                                                          Omar T. Sulaiman, Esq.
                                                          Alexander J. Taylor, Esq.
                                                          Counsel for Plaintiff
                                                          Sulaiman Law Group, Ltd
                                                          2500 S Highland Ave, Suite 200
                                                          Lombard, IL 60148
                                                          Telephone: (630) 575-8181
                                                          mdaher@sulaimanlaw.com
                                                          osulaiman@sulaimanlaw.com
                                                          ataylor@sulaimanlaw.com




                                               5
